DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 15, the claim limitation “…less than the threshold voltage. wherein the incoming voltage…” should be “…less than the threshold voltage; wherein the incoming voltage…”, there should be no period at the end of the portion of the claim limitation “the threshold voltage”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, the claim limitation “…wherein the power device…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because there is insufficient antecedent basis for the claim limitation “power device”.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6	Claims 1, 2, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scaldaferri et al. (2011/0121801) (hereinafter “Scaldaferri”).
Regarding claim 1, Scaldaferri discloses a power system (Fig.2, please refer to the whole reference for detailed) configured to accommodate poor incoming power quality from an outside power source (outside power source connected to 201 in Fig.2), the power system comprising: an incoming connection (201) configured to receive power from the outside power source; a powered device (at least Cin, 21, 22, 28, Lout and Battery connected to 200) operatively connected to the incoming connection, wherein the powered device draws a current from the incoming connection; and a control system (at least 20, 25, 26 and 27) that detects an incoming voltage (Vin, using 25) at the incoming connection and compares the incoming voltage to a threshold in_low), wherein when the incoming voltage is less than the threshold voltage the current drawn from the incoming connection by the powered device is caused to be reduced (please refer to Scaldaferri‘s statement shown in steps 46 and 400 in Fig.4 and claim 1); wherein the incoming voltage being less than the threshold voltage is indicative of a poor incoming power quality (¶ 18 and please refer to Scaldaferri‘s statement shown in steps 46 and 400 in Fig.4 and claim 1).
	Regarding claim 2, Scaldaferri discloses the powered device (at least Cin, 21, 22, 28, Lout and System + Battery connected to 200) is a battery charger (Cin, 21, 22, 28 and Lout function as a battery charger) configured to charge one or more batteries (Battery in Fig.2).
Regarding claim 14, Scaldaferri discloses the control system is configured to compare the incoming voltage to the threshold voltage at a periodic rate (please refer to step 46 and 400 in Fig.4 where a loop between 46 and 400 is to compare the incoming voltage to the threshold voltage at a periodic rate).
Regarding claim 15, Scaldaferri discloses a method for operating a power system (Fig.2, please refer to the whole reference for detailed) to accommodate poor incoming power quality from an outside power source (outside power source connected to 201 in Fig.2), the method comprising: coupling an incoming connection (201) operatively connected to the power system to the outside power source to receive power therefrom; detecting an incoming voltage (Vin, using 25) at the incoming connection from the outside power source; comparing the incoming voltage (using 25) to a threshold voltage (Vin_low); and reducing the current drawn by a powered device operatively connected to the incoming connection when the incoming voltage is 

7	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seong et al. (2015/0349560) (“Seong”).
	Regarding claim 20, Seong discloses a marine vessel (¶ 31) configured to be powered by a battery (7 in Fig.1 or 70 in Fig.3, please consider both Fig.1 and 3) as well as by an outside power source (6 in Fig.1 or 60 in Fig.3), the marine vessel comprising: an incoming connection (incoming connection of 2, which is connected to 6 or 60) connectable to the outside power source; a battery charger (2 in Fig.1 or 20 in Fig.3) configured to charge the battery from the outside power source, wherein the powered device (2 and 7 in Fig.1 or 20 and 70 in Fig.3) draws a current from the incoming connection; and a control system (3 or 30) that detects an incoming voltage (VDC; please refer to Fig.2(c) and Fig.5(c)) at the incoming connection and compares the incoming voltage to a threshold voltage (VDC_min), wherein when the incoming voltage is determined to be less than the threshold voltage the battery charger is operated such that the current drawn from the incoming connection is reduced (please refer to Fig.2(d) and Fig.5(d)).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Scaldaferri et al. (2011/0121801) (hereinafter “Scaldaferri”) in view of Balogh et al. (9,362,838) (“Balogh”).
	Regarding claim 3, Scaldaferri is used to reject claim 1 above.
	Scaldaferri doesn’t explicitly disclose the outside power source is a shore power station.
	Balogh discloses the outside power source (12 in Fig.2) is a shore power station.

	Regarding claim 4, Scaldaferri is used to reject claim 1 above.
	Scaldaferri doesn’t disclose the power system further comprises another powered device that also draws a current from the incoming connection.
	Balogh discloses the power system (Fig.2) further comprises another powered device (44 and 46 in Fig.2 (or) 34, 42,24 and the device which is connected to 24 in Fig.2) that also draws a current from the incoming connection (54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scaldaferri with the teaching of Balogh to provide the power system further comprises another powered device that also draws a current from the incoming connection. The suggestion/motivation would have been to provide power to the multiple devices as taught by Balogh. 

11.	Claims 4, 5, 8-10, 12, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scaldaferri et al. (2011/0121801) (hereinafter “Scaldaferri”) in view of Kishimoto et al. (2018/0063909) (“Kishimoto”).
	Regarding claim 4, Scaldaferri is used to reject claim 1 above.
	Scaldaferri doesn’t disclose the power system further comprises another powered device that also draws a current from the incoming connection.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scaldaferri with the teaching of Kishimoto to provide the power system further comprises another powered device that also draws a current from the incoming connection. The suggestion/motivation would have been to provide power to the multiple devices as taught by Kishimoto. 
	Regarding claim 5, Scaldaferri in view of Kishimoto is used to reject claims 1 and 4 above.
Scaldaferri doesn’t disclose the another powered device has a predetermined minimum operating voltage, and wherein the threshold voltage is set at least as high as the predetermined minimum operating voltage.
	Kishimoto discloses the another powered device (22(2) and 32(3) in Fig.1 (or) 22a(2a) and 32(3) in Fig.3, please consider both) has a predetermined minimum operating voltage (minimum operating voltage of Vi, which is for example less than or equal to V2 in Fig.2 (or) V12 in Fig.5), and wherein the threshold voltage (for example Vth1 or Vth2 in Fig.2 (or) V11 or V12 in Fig.5) is set at least as high as the predetermined minimum operating voltage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scaldaferri with the teaching of Kishimoto to provide the another powered device has a predetermined minimum operating voltage, and wherein the threshold voltage is set at least as high as the 
Regarding claim 8, Scaldaferri is used to reject claim 1 above.
Scaldaferri doesn’t disclose the power system further comprises another powered device that also draws a current from the incoming connection and that has a predetermined minimum operating voltage, wherein the powered device and the another powered device together constitute multiple devices, and wherein the control system is configured to set a current maximum for at least one of the multiple devices to limit the current drawn thereby.
Kishimoto discloses the power system (Fig.1 or 3) further comprises another powered device (22(2) and 32(3) in Fig.1 (or) 22a(2a) and 32(3) in Fig.3, please consider both) that also draws a current from the incoming connection (incoming connection of 1, which is connected to 10) and that has a predetermined minimum operating voltage (Vi), wherein the powered device (21(2) and 31(3) in Fig.1 (or) 21a(2a) and 31(3) in Fig.3) and the another powered device together constitute multiple devices, and wherein the control system is configured to set a current maximum for at least one of the multiple devices to limit the current drawn thereby (I1 in Fig.2 (or) I11 or I12 in Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scaldaferri with the teaching of Kishimoto to provide the power system further comprises another powered device that also draws a current from the incoming connection and that has a predetermined minimum operating voltage, wherein the powered device and the another powered 
Regarding claim 9, Scaldaferri is used to reject claim 1 above.
Scaldaferri doesn’t disclose the control system is configured to set a current maximum to limit the current drawn from the incoming connection.
Kishimoto discloses the control system (11 in Fig.1 (or) 11a in Fig.3) is configured to set a current maximum (I1 in Fig.2 (or) I11 or I12 in Fig.3) to limit the current drawn from the incoming connection (incoming connection of 1, which is connected to 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scaldaferri with the teaching of Kishimoto to provide the control system is configured to set a current maximum to limit the current drawn from the incoming connection. The suggestion/motivation would have been to provide power to the multiple devices as taught by Kishimoto.
Regarding claim 10, Scaldaferri is used to reject claim 1 above.
Scaldaferri discloses the current drawn from the incoming connection by the powered device is caused to be reduced as explained in claim 1 above.
Scaldaferri doesn’t disclose the control system comprises a lookup table based at least in part on the incoming voltage, and wherein the current drawn from the incoming connection by the powered device is caused to be reduced in accordance with the lookup table.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scaldaferri with the teaching of Kishimoto to provide the control system comprises a lookup table based at least in part on the incoming voltage, and wherein the current drawn from the incoming connection by the powered device is caused to be reduced in accordance with the lookup table. The suggestion/motivation would have been to use lookup table to set the current limit according to the incoming voltage. 
Regarding claim 12, Scaldaferri is used to reject claim 1 above.
Scaldaferri discloses the control system (at least 20, 25, 26 and 27) is configured to reduce the current drawn from the incoming connection (201) by the powered device (please refer to Scaldaferri‘s statement shown in steps 46 and 400 in Fig.4 and claim 1). 
Scaldaferri doesn’t explicitly disclose the control system is configured to reduce the current drawn from the incoming connection by the powered device across a range of reduced currents.
Kishimoto discloses the control system (11a) is configured to reduce the current drawn from the incoming connection (incoming connection of 1, which is connected to 10) by the powered device (21a(2a) in Fig.3) across a range of reduced currents (range between A-B in Fig.5).

Regarding claim 13, Scaldaferri in view of Kishimoto is used to reject claims 1 and 12 above.
Scaldaferri doesn’t explicitly disclose the range of reduction in the current drawn by the powered device is between 5% and 100%.
Kishimoto discloses the range of reduction in the current drawn by the powered device is between 5% and 100% (range between A-B in Fig.5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scaldaferri with the teaching of Kishimoto to provide the range of reduction in the current drawn by the powered device is between 5% and 100%. The suggestion/motivation would have been to provide power to the multiple devices as taught by Kishimoto.
Regarding claim 16, Scaldaferri is used to reject claim 15 above.
	Scaldaferri doesn’t disclose another powered device is also operatively connected to the incoming connection and also draws a current therefrom.
	Kishimoto discloses another powered device (22(2) and 32(3) in Fig.1 (or) 22a(2a) and 32(3) in Fig.3) is also operatively connected to the incoming connection 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scaldaferri with the teaching of Kishimoto to provide another powered device is also operatively connected to the incoming connection and also draws a current therefrom. The suggestion/motivation would have been to provide power to the multiple devices as taught by Kishimoto. 
	Regarding claim 17, Scaldaferri in view of Kishimoto is used to reject claims 15 and 16 above.
Scaldaferri doesn’t disclose the another powered device has a predetermined minimum operating voltage, further comprising selecting the threshold voltage to be at least as high as the predetermined minimum operating voltage.
	Kishimoto discloses the another powered device (22(2) and 32(3) in Fig.1 (or) 22a(2a) and 32(3) in Fig.3, please consider both) has a predetermined minimum operating voltage (minimum operating voltage of Vi, which is for example less than or equal to V2 in Fig.2 (or) V12 in Fig.5), further comprising selecting the threshold voltage (for example Vth1 or Vth2 in Fig.2 (or) V11 or V12 in Fig.5) to be at least as high as the predetermined minimum operating voltage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scaldaferri with the teaching of Kishimoto to provide the another powered device has a predetermined minimum operating voltage, further comprising selecting the threshold voltage to be at least as 
Regarding claim 18, Scaldaferri in view of Kishimoto is used to reject claims 15 and 16 above.
Scaldaferri doesn’t disclose the powered device and the another powered device together constitute multiple devices, further comprising also setting a current maximum and limiting the current drawn by the at least one of the multiple devices to not exceed the current maximum.
Kishimoto discloses the powered device (21(2) and 31(3) in Fig.1 (or) 21a(2a) and 31(3) in Fig.3) and the another powered device (22(2) and 32(3) in Fig.1 (or) 22a(2a) and 32(3) in Fig.3) together constitute multiple devices, further comprising also setting a current maximum (I1 in Fig.2 (or) I11 or I12 in Fig.3) and limiting the current drawn by the at least one of the multiple devices to not exceed the current maximum (I1 in Fig.2 (or) I11 or I12 in Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scaldaferri with the teaching of Kishimoto to provide the powered device and the another powered device together constitute multiple devices, further comprising also setting a current maximum and limiting the current drawn by the at least one of the multiple devices to not exceed the current maximum. The suggestion/motivation would have been to provide power to the multiple devices as taught by Kishimoto.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scaldaferri et al. (2011/0121801) (hereinafter “Scaldaferri”) in view of Balogh et al. (9,362,838) (“Balogh”) and Gunnerud et al. (9,834,113) (“Gunnerud”).
Regarding claim 6, Scaldaferri in view of Balogh is used to reject claims 1 and 4 above.
Scaldaferri discloses a DC-DC converter (2000) with the threshold voltage (Vin_low). 
Scaldaferri doesn’t disclose the threshold voltage is approximately 105 volts.
Gunnerud discloses a DC-DC converter (13) which receives a high voltage at the input (column 6, line 37-44). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scaldaferri in view of Balogh with the teaching of Gunnerud to provide the threshold voltage is approximately 105 volts depending on the input voltage as designed requirement. The suggestion/motivation would have been to use a high power DC-DC converter as a design choice to provide high power output. 

13.	Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Scaldaferri et al. (2011/0121801) (hereinafter “Scaldaferri”) in view of Bono et al. (2016/0126574) (“Bono”).
	Regarding claim 4, Scaldaferri is used to reject claim 1 above.
	Scaldaferri doesn’t disclose the power system further comprises another powered device that also draws a current from the incoming connection.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scaldaferri with the teaching of Bono to provide the power system further comprises another powered device that also draws a current from the incoming connection. The suggestion/motivation would have been to provide power to the multiple devices as taught by Bono.
Regarding claim 7, Scaldaferri in view of Bono is used to reject claims 1 and 4 above.
	Scaldaferri doesn’t disclose the another powered device is an air conditioning system.
Bono discloses the another powered device (120 in Fig.1) is an air conditioning system (¶ 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scaldaferri with the teaching of Bono to provide the another powered device is an air conditioning system. The suggestion/motivation would have been to provide power to the multiple devices as taught by Bono.

14.	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scaldaferri et al. (2011/0121801) (hereinafter “Scaldaferri”) in view of Chang et al. (2018/0286609) (“Chang”).
Regarding claim 11, Scaldaferri is used to reject claim 1 above.
	Scaldaferri discloses the poor incoming quality when the incoming voltage is determined to be below the threshold voltage (¶ 18 and please refer to Scaldaferri‘s statement shown in steps 46 and 400 in Fig.4 and claim 1). 
	Scaldaferri doesn’t disclose the control system is further operatively connected to an alert system for alerting an operator, wherein the control system sends a signal for the alert system when the incoming voltage is determined to be below the threshold voltage.
	Chang discloses an example of a control system is further operatively connected to an alert system for alerting an operator, wherein the control system sends a signal for the alert system when a voltage is determined to be below a threshold voltage (¶ 45, which states “…the result of determination (for example the load voltage VLD is lower than the voltage threshold VTH’) can be provided to the user to alert the user that there is abnormal condition…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scaldaferri with the teaching of Chang to provide the control system is further operatively connected to an alert system for alerting an operator, wherein the control system sends a signal for the alert system when the incoming voltage is determined to be below the threshold voltage (by using the alerting system to alert an operator when the incoming voltage is poor quality). The suggestion/motivation would have been to notify a user about a low voltage.
Regarding claim 19, Scaldaferri is used to reject claim 15 above.

	Scaldaferri doesn’t disclose operatively connecting the power system to an alert system for alerting an operator, and further comprising sending a signal for the alert system to alert the operator when the incoming voltage is determined to be below the threshold voltage.
	Chang discloses an example of operatively connecting the power system to an alert system for alerting an operator, and further comprising sending a signal for the alert system to alert the operator when a voltage is determined to be below the threshold voltage (¶ 45, which states “…the result of determination (for example the load voltage VLD is lower than the voltage threshold VTH’) can be provided to the user to alert the user that there is abnormal condition…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scaldaferri with the teaching of Chang to provide operatively connecting the power system to an alert system for alerting an operator, and further comprising sending a signal for the alert system to alert the operator when the incoming voltage is determined to be below the threshold voltage (by using the alerting system to alert an operator when the incoming voltage is poor quality). The suggestion/motivation would have been to notify a user about a low voltage.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio (2014/0009114) in view of Seong et al. (2015/0349560) (Seong”)
	Regarding claim 20, Nishio discloses a vehicle (160 in Fig.1) configured to be powered by a battery (115) as well as by an outside power source (101), the vehicle comprising: an incoming connection (105) connectable to the outside power source; a battery charger (charger 114) configured to charge the battery from the outside power source, wherein the powered device draws a current (Ic) from the incoming connection; and a control system (113) that detects an incoming voltage at the incoming connection and compares the incoming voltage to a threshold voltage (please refer to information related to step ST504 and ST505 in Fig.5 and Vc1 and Vc2 in Fig.6), wherein when the incoming voltage is determined to be less than the threshold voltage the battery charger is operated such that the current drawn from the incoming connection is reduced (please refer to information related to step ST504 and ST505 in Fig.5 and Vc1 and Vc2 in Fig.6 and ¶ 55 and 56).
Nishio doesn’t explicitly discloses the vehicle is a marine vessel. 
	Seong discloses the vehicle is a marine vessel (¶ 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishio with the teaching of Seong to recognize the vehicle is a marine vessel. The suggestion/motivation would have been to provide power to the marine vessel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.